Citation Nr: 1760561	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from July 1968 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for an initial disability rating in excess of 10 percent for his service-connected right knee instability.

In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

For reasons explained below, the appeal is REMANDED to the RO for further development.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the evidence of record, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement.  See 38 C.F.R. § 19.9 (2017).  

In this case, the Veteran is seeking a higher initial rating for service-connected right knee instability, currently evaluated as 10 percent disabling.  During his August 2017 Board hearing, the Veteran testified that his knee "slides out" on a daily basis, and that his disability makes it difficult to walk, necessitating regular use of a cane and leg brace.  The Veteran also testified that the VA Orthopedic Clinic has given him numerous injections in his knees to alleviate pain from his bones grinding against each other where the meniscus is gone.  The Veteran described a situation where his knee gave out while he was walking down the stairs in his house; he was injured and his wife had to call EMS.  He stated that at a follow up appointment with an orthopedist, he was told he would need a complete knee replacement.  Unfortunately, none of these treatment records are associated with the claims file.

VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

Here, the Board finds that remand is necessary in order to obtain additional VA and private medical treatment records relevant to the Veteran's claim.  Moreover, the evidence of record suggests that the Veteran's right knee instability has worsened since his most recent VA examination in June 2011.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (a) (2017).  Because the evidence of record suggests that the Veteran's right knee instability has worsened during the pendency of the appeal, remand is necessary in order to afford the Veteran another VA examination.

Additionally, the Board notes that with sufficient evidence, a Veteran may be awarded separate knee ratings for separate symptoms without violating the rule against pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63, 604 (1997); see also Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).  Therefore, if appropriate, the RO is to consider whether separate ratings are warranted for any other symptoms of a knee disability that the Veteran exhibits, such as additional limitations of flexion or extension, or a meniscal tear.  .


Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain all outstanding VA and private medical treatment records, to include requesting that he identify the medical facilities, doctors, and specific dates of treatment, if possible.

All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C. § 5103A (b) (2) (2012); 38 C.F.R. § 3.159(e) (1) (2017).

2.  Then, schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity and occupational impact of his right knee disability, to include whether the evidence warrants separate disability ratings and/or an increased rating for an already service-connected disability.  The examiner must review the Veteran's entire claims file, and the examination report should note that review.

The examiner specifically note the presence or absence of all symptoms or pathology noted therein, to specifically include whether there is (1) recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe; (2) dislocation of the semilunar cartilage and, if so, whether it is accompanied by frequent episodes of locking, pain, and effusion into the joint; (3) genu recurvatum; or (4) ankylosis and, if so, its position. 

Range of motion studies must include active and passive motion and weight-bearing and non-weight-bearing as well as range of motion measurements of the opposite, undamaged joint (if possible).  

The examiner must also note any further functional limitations due to pain, weakness, fatigue, incoordination, or other such factors.  If there is pain observed on range of motion testing, the examiner must note the point (in degrees) at which pain begins.

Additionally, the examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  

3.  Then, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






